Exhibit 10.1

ContraFect Corporation

28 Wells Avenue, Third Floor

Yonkers, New York 10701

March 21, 2016

Steven C. Gilman

Dear Dr. Gilman:

On behalf of ContraFect Corporation (the “Company”), we are pleased that you
have agreed to serve as the Interim Chief Executive Officer (“Interim CEO”) of
the Company, in addition to your continued service on the Company’s Board of
Directors (the “Board”). Set forth below is a summary of our mutual agreement as
to the terms of your service as Interim CEO.

You will be employed on a full-time basis as Interim CEO, with such customary
responsibilities, duties and authority as are normally associated with such
position, during the period commencing on March 21, 2016 (the “Start Date”) and
ending on the earlier of (i) the date an individual is employed by the Company
following the Start Date as its new Chief Executive Officer (the “New CEO”) and
(ii) September 21, 2016. The term of your service as Interim CEO may be extended
for a longer period of time upon mutual agreement between you and the Company.
In consideration for your service as Interim CEO, you will receive a base salary
at the rate of $525,000 per annum, paid in accordance with Company’s ordinary
payroll practices. You will also receive a cash bonus equal to $131,250, which
will be paid to you within 60 days following the earlier of (a) the date a New
CEO is employed by the Company, subject to your continued employment through the
day prior to such date, and (b) your completing six months of service as Interim
CEO, whether or not the term of your service as Interim CEO is extended. As a
Company employee, your wages for service as Interim CEO will be subject to tax
withholdings required by law, and you will also be eligible to participate in
all of the employee benefit plans and programs that the Company generally makes
available to its regular full-time employees, including paid time off, vacation
and/or paid sick leave programs, in accordance with the terms of such benefit
plans and programs and applicable law.

In connection with your appointment as Interim CEO of the Company, you will
receive a one-time grant of an option to purchase 75,000 shares of the Company’s
common stock with a per share exercise price equal to the fair market value of
the Company’s common stock on the date of grant (the “Option”). The Option will
be issued under, and subject to the terms of, the Company’s 2014 Omnibus
Incentive Plan and a separate stock option agreement. Subject to your continued
service as Interim CEO on the applicable vesting date and the New CEO commencing
employment with the Company, the Option will vest on the date that the New CEO
commences employment with the Company as follows: (i) 75,000 shares underlying
the Option will vest if a New CEO is approved by the Board within six months of
the Start Date; (ii) 50,000 shares underlying the Option will vest if a New CEO
is approved by the Board after six months but within nine months of the Start
Date; and (iii) 25,000 shares underlying the Option will vest if a New CEO is
approved by the Board after nine months but within twelve months of the Start
Date. The vested portion of the Option will remain exercisable while you serve
on the Board.



--------------------------------------------------------------------------------

As a condition of employment, you will be required to sign and comply with the
Company’s standard agreement governing the unauthorized use or disclosure of
Company proprietary information, a copy of which is enclosed.

Please indicate your acceptance of and agreement to the foregoing terms by
returning a countersigned copy of this letter to me. We look forward to your
contributions to the success of the Company.

 

Sincerely, LOGO [g137803g1.jpg] Sol J Barer Lead Independent Director Accepted
and agreed: LOGO [g137803img03.jpg] Steven C. Gilman